Citation Nr: 1413887	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-25 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a left eye disability.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to June 1964.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified via videoconference before the undersigned Acting Veterans Law Judge in January 2014.  A transcript of that hearing has been included in the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks compensation for a left eye disability under the provisions of 38 U.S.C.A. § 1151 (West 2002).  Under 38 U.S.C.A. § 1151, compensation shall be awarded for qualifying additional disability of a veteran in the same manner as if such disability were service connected.  A qualifying additional disability is one, not the result of the veteran's misconduct, that was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, where the proximate cause of the disability was due to fault on the part of VA in furnishing such care or due to an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

Specifically, the Veteran alleges he has additional left eye disability, including lack of vision, as a result of VA negligence resulting from eye surgery for glaucoma in January 1998 which required additional corrective eye surgeries in March and June 1999.  Before the Board can adjudicate this claim on the merits, additional development is required.  


A.  VA Records

The Veteran testified at the January 2014 Board hearing that he was not positive if he had signed an informed consent form prior to his January 1998 surgery, but also testified that he probably did sign such a form.  The record contains a January 1998 VA medical record reflecting that medical personnel discussed the risks and benefits of the recommended procedure and that the Veteran wished to proceed with the surgery.  However, the record does not contain a copy of the signed informed consent document for the January 1998 procedure.  The Board notes that there is an informed consent form of record regarding the March 1999 procedure.  Therefore, VA should attempt to secure the signed informed consent documents from January 1998 as it is pertinent to resolving the claim on appeal.  

Additionally, the June 2007 VA examination refers to a March 2007 eye examination which is not of record.  Also, excluding the June 2007 VA examination which is of record, the most recent VA treatment records in the claims file are from November 2005.  Upon remand, VA should obtain all outstanding relevant VA treatment records.  

B.  Private Records

The Veteran submitted a September 2005 statement with two attached statements from Dr. Hogan of the Illinois Eye Institute.  The Veteran testified at the January 2014 Board hearing that he had seen a private eye doctor for treatment.  It is unclear whether the Veteran's hearing testimony was referring to Dr. Hogan, or another private eye doctor; regardless, any outstanding private treatment records relevant to the Veteran's eye condition should be obtained upon remand.  

C.  VA Examination

In June 2007, VA afforded the Veteran an eye examination during which the examiner reviewed the claims file and examined the Veteran.  The examiner assessed chronic open angle glaucoma and pseudophakic bullous keratopathy secondary to a tube contacting the corneal endothelium and posterior chamber intraocular lens (PCIOL) in anterior chamber angle.  He then opined that, although this was a possible poor outcome of the surgery, the Veteran was properly consented, and the resulting disability did not result from carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on the part of the attending VA personnel, or was the result of an event that could not reasonably have been foreseen or anticipated by a competent and prudent health care provider.  

This opinion, however, is not adequate as it did not fully respond to the pertinent questions posed in the examination request, including the existence of the claimed additional disability and its present level of severity.  Regarding the determination of whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the care upon which the claim is based to the Veteran's condition after such care.  38 C.F.R. § 3.361 (2013).  Additionally, the opinion was not stated in terms of whether it is as likely as not (a 50 percent probability or greater) or less likely than not (less than a 50 percent probability) that any additional eye disability was caused by VA medical or surgical treatment.  Thus, the alleged additional eye disability must be discussed in greater detail by the reviewing examiner upon remand.  

Finally, it appears that no supporting rationale was provided for the examiner's opinion regarding the foreseeability of the resulting disability.  As most of the probative value of a medical opinion comes from its reasoning, remand for another opinion, with detailed supporting rationale, is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding and relevant VA or private treatment records (obtaining releases from the Veteran as required), including, but not limited to the following:  the Veteran's signed consent forms for the January 1998 procedure, obtain any March 2007 eye examination, obtain VA treatment post-November 2005, and private treatment records from Dr. Hogan or any other private eye care professional utilized by the Veteran.  Ensure that all such pertinent records are associated with the claims file.  

2.  After completing the development requested above, request a records review and medical opinion from an appropriate eye specialist.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  If the examiner determines that a physical examination is necessary, then one must be scheduled and conducted.  

The examiner should provide an opinion that specifically addresses the following questions:  

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran incurred additional disability as a result of VA medical care provided in conjunction with an eye procedure performed in January 1998?  

The examiner should compare the Veteran's condition immediately before and after the procedures taken as a whole and individually to determine the existence of additional disability.  

(b)  If additional disability exists, is it at least as likely as not (a 50 percent probability or greater) that the proximate cause of such disability was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA? 

In determining whether the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, please discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

(c) If additional disability exists, is it at least as likely as not (a 50 percent probability or greater) that such was due to an event not reasonably foreseeable?  

In determining whether an event is not reasonably foreseeable, the standard is what a reasonable health care provider would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2013), which requires the primary health care provider to explain the reasonably foreseeable risks associated with the surgery or treatment being provided.  

A comprehensive report should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

